Citation Nr: 0905064	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-12 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a low back condition with arthritis. 

2.  Entitlement to service connection for a low back 
condition with arthritis.

3.  Entitlement to service connection for a left foot 
condition with arthritis, claimed as heel spur.

4.  Entitlement to service connection for bilateral 
hammertoes.

5.  Entitlement to an increased rating for tibal tuberosity 
of the left knee, currently rated as 30 percent disabling.

6.  Entitlement an effective date prior to April 13, 2001 for 
an increased rating for tibal tuberosity of the left knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to 
January 1987.  He also had unverified periods of service with 
the Alabama Army National Guard, including a period of active 
duty for training (ACDUTRA) from April 2006 to May 2006. 

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO in November 2008; a transcript 
of that hearing is of record.

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back condition with arthritis.  The 
Board finds favorably on that issue.  The issues of 
entitlement to service connection for a low back condition 
with arthritis; entitlement to service connection for a left 
foot condition with arthritis, claimed as heel spur; and 
entitlement to service connection for bilateral hammertoes 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an April 1998 rating decision, the RO denied service 
connection for a low back condition.  Although notified of 
the denial, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the 
April 1998 denial does include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a low back condition with 
arthritis.

4.  In a November 2008 statement, received prior to the 
promulgation of a decision in the appeal, the Veteran 
indicated that he wished to withdraw the appeal concerning 
the matter of entitlement to an increased rating for tibal 
tuberosity of the left knee.

5.  The record includes no factually ascertainable evidence 
demonstrating that a 10 percent rating for the Veteran's 
service-connected tibal tuberosity of the left knee was 
warranted prior to April 13, 2001; there is no evidence of 
any earlier pending formal or informal claim.




CONCLUSIONS OF LAW

1.  Evidence received since the RO's April 1998 denial of 
service connection for a low back condition with arthritis is 
new and material; the criteria for reopening the Veteran's 
claim for service connection for a low back condition with 
arthritis are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the matter of entitlement to a rating 
in excess of 30 percent for tibal tuberosity of the left knee 
have been met and that appeal is dismissed.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

3.  The criteria for an effective date earlier than April 13, 
2001, for the award of a 10 percent rating for the Veteran's 
service-connected tibal tuberosity of the left knee have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
The Veteran's petition to reopen his claim for service 
connection for a lumbar spine disability and claim for an 
increased rating for his service-connected left knee 
disability were received in April 2001.  In an June 2002 
decision, the RO assigned an effective date of April 13, 2001 
for the assignment of a 10 percent rating for the Veteran's 
left knee disability.  Thereafter, the Veteran disagreed with 
the effective date assigned for the increased rating assigned 
for his left knee disability.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
June 2001, December 2002, and February 2004.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the 
earlier effective date claim was reviewed and a statement of 
the case (SOC) was issued in December 2005.  The Veteran's 
new and material evidence claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in July 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.  

As the resolution of the Veteran's appeal for an earlier 
effective date for the award of an increased rating for his 
left knee disability is dependent on the Court's 
interpretation of the law and regulations pertaining to 
claims for VA benefits, no further development under the VCAA 
or previously existing law is warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In light of the favorable determination with respect to 
whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for a 
low back condition with arthritis, and the need to remand for 
additional information with regard to the merits of the 
claim, no further discussion of VCAA compliance is needed as 
concerns this issue. 

New and Material Evidence - Service Connection for a Low Back 
Condition

In an April 1998 rating decision, of which the Veteran was 
notified by letter in May 1998, the RO denied service 
connection for a low back condition.  The RO determined that 
service treatment records were negative for any diagnosis of 
a low back condition.  It was further noted that the Veteran 
had not submitted any evidence concerning treatment of his 
claimed condition since discharge.  Although notified of the 
April 1998 denial, the Veteran did not initiate an appeal of 
this determination.  As such, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

In April 2001, the Veteran attempted to reopen his claim for 
entitlement to service connection for a lower back 
disability.  Thereafter, in a June 2002 rating decision, of 
which the Veteran was notified by letter during the same 
month, the RO denied entitlement to service connection for a 
low back condition with arthritis.  This appeal arises from 
the June 2002 rating decision.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the April 1998 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

The definition of new and material evidence contained in 38 
C.F.R. § 3.156(a) was revised, effective on August 29, 2001.  
See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  As the Veteran's claim was filed in 
April 2001, these changes do not apply to the present case.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).

Evidence added to the claims file since the April 1998 denial 
includes statements from the Veteran, private treatment 
records, VA outpatient and inpatient treatment records dated 
from 2003 to 2007, a February 2006 lay statement, a June 2006 
Statement of Medical Examination and Duty Status (DA Form 
2173), VA examination reports dated in February 2002, March 
2004, and October 2007, and a November 2008 hearing 
transcript.

Evidence submitted after the April 1998 rating decision is 
considered new, as it was not previously of record and is not 
cumulative or redundant of evidence previously considered.  
After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final April 
1998 rating decision is material.  VA outpatient treatment 
records as well as VA examination reports dated February 
2002, March 2004, and October 2007 reflect findings of 
arthralgia of the lumbosacral spine, degenerative joint 
disease of the lumbosacral spine, mild degenerative arthrosis 
of the lumbar spine, and degenerative changes of the 
lumbosacral spin with decreased disc and sclerotic changes 
involving facet joints.  The June 2006 Statement of Medical 
Examination and Duty Status (DA Form 2173) detailed that the 
Veteran was treated for myofascial strain of the C7 and L5 
area during ACDUTRA in May 2006.  This evidence bears 
directly and substantially upon the issue of whether the 
Veteran is entitled to service connection for a low back 
condition with arthritis, as it addresses whether the Veteran 
suffers from a current low back disability and whether the 
Veteran had an in-service low back injury.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
low back condition with arthritis are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (2001).



Withdrawal of Increased Rating Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2008).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2008).

In this case, it was expressly indicated that the Veteran 
withdrew his appeal concerning the matter of entitlement to 
an increased rating for tibal tuberosity of the left knee, 
currently rated as 30 percent disabling, in a November 2008 
statement of record.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning this issue, and 
the Veteran's appeal of this issue is dismissed without 
prejudice.

Earlier Effective Date Claim

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
See 38 C.F.R. § 3.400.  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within one year from that date, but otherwise the 
date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.151(a) (2008).  VA regulations also 
provide that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).  Generally, the date 
of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  See 38 C.F.R. § 
3.1(r) (2008).

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to April 13, 2001 is not warranted for the assignment 
of an increased rating for the Veteran's service-connected 
left knee disability.

In correspondence dated on December 22, 2000 and received by 
the RO on April 13, 2001, the Veteran requested entitlement 
to an increased rating for his service- connected left knee 
disability.

In a June 2002 rating decision, the RO assigned a 10 percent 
rating for the Veteran's service-connected left knee 
disability, effective April 13, 2001.  The Veteran filed a 
notice of disagreement (NOD) with the assigned rating in 
October 2002, and the RO issued a statement of the case (SOC) 
in April 2003.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
2003.

Thereafter, in a March 2005 rating decision, the RO assigned 
a 30 percent rating for the Veteran's service-connected left 
knee disability, effective March 4, 2004.  

In a July 2005 statement, the Veteran indicated that he 
should be compensated with an effective date of May 1, 2002.  
In an August 2005 NOD, the Veteran indicated that he wished 
to correct his July 2005 statement and that his effective 
date should be January 1, 2001, as he filed a reopened claim 
for his left knee condition on December 22, 2000 in good 
faith.

The RO issued a SOC in December 2005 on the issue of whether 
the effective date of April 13, 2001 for the 10 percent 
evaluation for the Veteran's left knee disability assigned in 
the June 2002 rating decision was clearly and unmistakably 
erroneous.  The Veteran filed a substantive appeal in 
December 2005.  He again contended that he had submitted a 
claim for an increased rating for his left knee disability on 
December 22, 2000.  He also claimed that the RO receives an 
overwhelming amount of correspondence and that his claim 
could conceivably have been temporarily misplaced.    

The RO issued a SOC in October 2006 on the issue of 
entitlement to an effective date earlier than March 4, 2004 
for the assignment of a 30 percent rating for left knee 
tibial tuberosity.  However, in the body of the SOC, the RO 
did generally discuss the current issue on appeal, noting 
that the Veteran's statement dated on December 22, 2000 was 
not received by VA until April 13, 2001. 

During his November 2008 hearing, the Veteran indicated that 
he was claiming entitlement to an earlier effective date for 
the award of a 10 percent rating for his left knee 
disability.  He reported that he signed his increased rating 
claim in good faith in December 2000. 

In this case, the Veteran has repeatedly asserted that he is 
entitled to an effective date earlier than April 13, 2001 for 
the award of an increased rating for his service-connected 
left knee disability.  More specifically, he asserts that 
evidence of record documents that he filed his increased 
rating claim on December 22, 2000.  However, in this case, 
there is no evidence of any earlier pending formal or 
informal claim for this specific benefit.  The Board finds 
that the earliest date of receipt for the current pending 
increased rating claim by the RO would be on April 13, 2001. 

The Board has carefully considered the Veteran and his 
representative's contention that American Legion submitted 
the Veteran's increased rating claim to the RO prior to April 
2001.  Unfortunately, the Veteran's increased rating claim is 
date stamped as being received by the Montgomery RO on April 
13, 2001.  There is a presumption of regularity under which 
it is presumed that government officials "have properly 
discharged their official duties."  See United States v. 
Chemical Foundation, Inc., 272 U. S. 1, 47 S. Ct. 1 (1926).  
The Court has found that the presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.  
This presumption of regularity applies equally to VA's RO 
actions.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); 
Mason v. Brown, 8 Vet. App. 44 (1995); Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  Unfortunately, there is no evidence 
other than the Veteran and his representative's contentions 
to indicate that VA received a claim from the Veteran at any 
point before April 13, 2001.  The assertions of the Veteran 
and his representative, standing alone, are not sufficient to 
rebut the presumption of regularity.  See Butler, supra.

Based upon the evidence of record, the Board also finds no 
factually ascertainable evidence demonstrating that an 
increased rating for the Veteran's service-connected left 
knee disability was warranted prior to April 13, 2001, as 
there was no evidence concerning the Veteran's left knee 
disability added to the record in the year prior to when his 
current claim was received in April 2001.

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than April 
13, 2001 for an increased rating for tibal tuberosity of the 
left knee.  The Board finds that the preponderance of the 
evidence is against the Veteran's earlier effective date 
claim.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a low back 
condition with arthritis; to this extent, the appeal is 
allowed.

The appeal for entitlement to an increased rating for tibal 
tuberosity of the left knee, currently rated as 30 percent 
disabling, is dismissed.

Entitlement an effective date prior to April 13, 2001 for an 
increased rating for tibal tuberosity of the left knee is 
denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.

During his November 2008 hearing, the Veteran testified that 
he had been treated for his claimed lumbar spine, foot, and 
hammertoe disabilities at Fox Army Community Hospital in 
Redstone Arsenal, Alabama since 2006.  He further reported 
receiving treatment for his claimed back condition as well as 
having a Medical Evaluation Board (MEB) at Eisenhower Army 
Medical Center in Fort Gordon, Georgia.  In addition, the 
Veteran indicated that he was currently still a member of 
Army National Guard, undergoing a follow-up MEB in November 
2008.  A June 2006 Statement of Medical Examination and Duty 
Status (DA Form 2173) of record also reflected that the 
Veteran served a period of ACDUTRA in the Army National Guard 
from April to May 2006 with the Headquarters and Headquarters 
Company (HHC) of the 279th Signal Battalion.

For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  See 38 C.F.R. § 3.159(c).  On remand, 
dates of service for Army National Guard ACDUTRA and 
INACDUTRA must be verified and available Army National Guard 
service treatment records must be obtained.

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the Veteran has received medical treatment from the VA 
Medical Center (VAMC) in Birmingham, Alabama and VA 
Outpatient Clinic (OPC) in Huntsville, Alabama; however, as 
the claims file only includes records from those providers 
dated up to June 2007, any additional records from those 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additional 
treatment records should also be obtained from Parkway 
Medical Center records, as the operative report concerning 
the Veteran's August 2006 corrective foot surgery is not of 
record. 

In this case, active service treatment records detail 
treatment for abrasions and neck pain after an October 1985 
motorcycle accident.  The June 2006 Statement of Medical 
Examination and Duty Status (DA Form 2173) detailed that the 
Veteran was treated for myofascial strain of the C7 and L5 
area during ACDUTRA in May 2006.  Competent medical evidence 
of record indicates that the Veteran suffers from a current 
low back disability.  However, the question remains as to 
whether there is a medical relationship between the Veteran's 
current low back disability and events during active service.  
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  Accordingly, the AMC/RO should 
arrange for the Veteran to undergo a VA orthopedic 
examination at an appropriate VA medical facility to 
determine the nature and etiology of his claimed low back 
disability.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
low back, left foot, and bilateral 
hammertoe disabilities since January 1987.  
Of particular interest are any Birmingham 
VAMC or Huntsville VAOPC outstanding 
records of evaluation and/or treatment of 
the Veteran's low back, hammertoe, and 
left foot disabilities, for the period 
from June 2007 to the present.  Also of 
particular interest are records from Fox 
Army Community Hospital (Redstone Arsenal, 
Alabama) from February 2007 to present and 
from Eisenhower Army Medical Center (Fort 
Gordon, Georgia) from January 1987 to the 
present.  Also of interest are private 
treatment records from Parkway Medical 
Center, to include an operative report for 
the Veteran's August 2006 corrective foot 
surgery.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The AMC/RO should undertake 
appropriate action to verify all periods 
of the Veteran's Army National Guard 
service and to obtain a complete copy of 
the Veteran's service treatment records 
from his Army National Guard unit (HHC 
279th Signal Battalion) or from any other 
appropriate sources such as the National 
Personnel Records Center (NPRC) or the 
State Adjutant General for the Army 
National Guard unit in Alabama, following 
the procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and/or 
responses received should be associated 
with the claims file.  The AMC/RO should 
also request that the appellant submit any 
copies he may have in his possession.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the etiology of his claimed low back 
disability. All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.

Following a review of the claims folder 
and the examination of the Veteran, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's claimed low 
back disability is the result of any event 
or injury incurred during his active 
service, to include the in-service 
motorcycle accident in October 1985 or 
back injury during ACDUTRA in May 2006.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


